Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/005950, filed 08/28/2020.   Claims 1-20 have been originally filed, which have been considered below. Claims 1, 12, and 20 are the independent claims.


Terminal Disclaimer

The terminal disclaimer filed on 08/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent No. 10761710, 10268357, and 10275138 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Jeffrey P. Armstrong on 08/12/2021.
The application has been amended as follows:
In the claims:
1. (Currently Amended) A controller comprising: 
at least one processor; and 
a memory including instructions that, when executed by the processor, cause the controller to perform functions comprising: 
displaying, via a graphical user interface, a first control interface, wherein the first control interface comprises an indication of an identifier of a first playback device and a characteristic of the first playback device currently playing back at least one media item of a first media; 
receiving, from a second playback device, an identifier of the second playback device and a characteristic of the second playback device, wherein the characteristic of the second playback device indicates at least one media item of a second media queued for play back by the second playback device; 
from the controller, wherein the indication of proximity is based, at least in part, on the controller receiving the identifier of the second playback device;
after the controller has sent the indication of proximity to the second playback device:
transmitting first instructions that cause the second playback device to play back the second media; 
transmitting second instructions that cause the first playback device to modify play back of the first media; and 
transitioning the graphical user interface on the controller from displaying the first control interface to displaying a second control interface, wherein the second control 47PATENT Attorney Docket No. 14-0709-CON0820 (MBHB 14-1316-CON3) interface comprises an indication of the identifier of the second playback device and the characteristic of the second playback device currently playing back the at least one media item of the second media, such that the graphical user interface ceases to display the first control interface and displays the second control interface.

12. (Currently Amended) A method to be performed by a controller, the method comprising: 
displaying, via a graphical user interface, a first control interface, wherein the first control interface comprises an indication of an identifier of a first playback device and a characteristic of the first playback device currently playing back at least one media item of a first media; 

sending, to the second playback device, an indication of proximity [[to]] from the controller, wherein the indication of proximity is based, at least in part, on the controller receiving the identifier of the second playback device;
after the controller has sent the indication of proximity to the second playback device:
transmitting first instructions that cause the second playback device to play back the second media; 
transmitting second instructions that cause the first playback device to modify play back of the first media; and 
transitioning the graphical user interface on the controller from displaying the first control interface to displaying a second control interface, wherein the second control 47PATENT Attorney Docket No. 14-0709-CON0820 (MBHB 14-1316-CON3) interface comprises an indication of the identifier of the second playback device and the characteristic of the second playback device currently playing back the at least one media item of the second media, such that the graphical user interface ceases to display the first control interface and displays the second control interface.

20. (Currently Amended) A tangible, non-transitory computer-readable medium having stored thereon instructions executable by [[a]] one or more processors to cause a controller to perform functions comprising: 

receiving, from a second playback device, an identifier of the second playback device and a characteristic of the second playback device, wherein the characteristic of the second playback device indicates at least one media item of a second media queued for play back by the second playback device; 
sending, to the second playback device, an indication of proximity [[to]] from the controller, wherein the indication of proximity is based, at least in part, on the controller receiving the identifier of the second playback device;
after the controller has sent the indication of proximity to the second playback device:
transmitting first instructions that cause the second playback device to play back the second media; 
transmitting second instructions that cause the first playback device to modify play back of the first media; and 
transitioning the graphical user interface on the controller from displaying the first control interface to displaying a second control interface, wherein the second control 47PATENT Attorney Docket No. 14-0709-CON0820 (MBHB 14-1316-CON3) interface comprises an indication of the identifier of the second playback device and the characteristic of the second playback device currently playing back the at least one media item of the second media, such that the graphical user interface ceases to display the first control interface and displays the second control interface.
Allowable Subject Matter

Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 12, and 20:
As amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 12, and 20.
The closest prior art is Luna (U.S. Patent Application Pub. No. 2014/0267148).  Luna discloses that RF transceivers and/or audio system in each media device may be used to wirelessly communicate between media devices and allow configuration and other data to be wirelessly transmitted from one media device to another media device. The proximity detection system may be configured to detect a presence of a user or multiple users and upon detecting presence, access content on a user device, and record the content while also playing back the content on the media device. One or more user devices in proximity of the media device post detection may wirelessly communicate with the media device and the media device may orchestrate handling and/or queuing of content from those devices or from a wirelessly accessible location such as the Cloud, Internet, NAS, Flash memory, or other wireless sources.
The primary reason for the allowance of the claims in this case is the inclusion of: receiving, from a second playback device, an identifier of the second playback device and a characteristic of the second playback device, wherein the characteristic of the second playback device indicates at least one media item of a second media queued for play back by the second playback device; sending, to the second playback device, an indication of proximity from the 

Claims 2-11:
	These claims incorporate the allowable subject matter of Claim 1, and are thus allowable.
Claims 13-19:
	These claims incorporate the allowable subject matter of Claim 12, and are thus allowable.

Regarding Claim 12, the Examiner interprets the recited “method” to inherently involves the use of a computer in which the “receiving from a second playback device” step and the “transmitting first instructions” step both involve computer instructions executing within a computer processor. Thus, the recited “method” comprises statutory subject matter.
Regarding Claim 20, the Examiner interprets the recited a “non-transitory computer-readable medium” to exclude any propagation signals and/or carrier waves that are used to transmit information to electronic devices.  Thus, the recited “non-transitory computer-readable medium” comprises statutory subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177